t c memo united_states tax_court tommy jean hayes petitioner v commissioner of internal revenue respondent docket no filed date tommy jean hayes pro_se eric d stenson for respondent memorandum findings_of_fact and opinion laro judge tommy jean hayes petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in her federal_income_tax and a dollar_figure addition thereto under sec_6651 following concessions the only remaining issue is whether sec_104 allows petitioner to exclude from her gross_income dollar_figure of settlement proceeds received from state farm insurance co state farm we hold it does not section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact most of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in san diego california when she petitioned the court petitioner was a claimant in the class action lawsuit the lawsuit entitled kraszewski v state farm gen ins co the lawsuit was filed against state farm in the u s district_court for the northern district of california on date on behalf of a class of women who alleged that state farm had engaged in sex discrimination during the recruitment hiring and training of women for insurance sales agent positions within california in violation of title vii of the civil rights act of publaw_88_352 78_stat_241 on date the district_court ruled that state farm was liable for gender discrimination see kraszewski v state farm gen ins co fair emp prac bna cas n d cal the district_court found that women who attempted to become state farm trainee agents were lied to misinformed and discouraged in their efforts to obtain the entry level sales position one year later the district_court ordered hearings to determine individual liability and damages the district_court referred the lawsuit to judge eugene lynch as mediator after date under judge lynch state farm and class action counsel started negotiations to attempt to settle the claims of individual litigants as a result of the negotiations a master settlement agreement was reached on date the agreement provided a formula for the computation of damages that state farm would offer to each claimant who was free to accept or reject the offer on or around date the district_court provided petitioner with a document entitled communication of state farm's settlement offer accompanied by a summary of terms of state farm's settlement offer which had been reviewed and approved by judge lynch state farm offered petitioner dollar_figure to release her claims against state farm the offer was conditioned upon acceptance of state farm's offers by at least percent of the final claimants represented by class action counsel to whom offers of that type had been extended the dollar_figure represented percent of the full consent decree value of petitioner's claim the offer also provided that petitioner would share in any incentive cash payable this was an additional_amount computed under a formula based upon the number of percentage points by which the acceptance of state farm's offers exceeded percent the maximum incentive payment was dollar_figure petitioner accepted state farm's offer and state farm issued a dollar_figure check during payable to petitioner and class action counsel the check represented the dollar_figure settlement of her claim and a dollar_figure incentive payment of the total_payment of dollar_figure dollar_figure was retained by class action counsel as legal fees dollar_figure was applied to costs relating to the settlement distribution and dollar_figure was withheld as a contribution by petitioner to an appreciation fund petitioner received the balance petitioner did not report any of the dollar_figure settlement amount or any of the dollar_figure incentive payment on her federal_income_tax return on date respondent issued petitioner a notice_of_deficiency for the notice stated that the settlement amount and incentive payment aggregating dollar_figure were includable in petitioner's gross_income for and that petitioner was allowed to deduct percent of this amount dollar_figure for related legal fees opinion the instant case requires the court to revisit the taxability of the proceeds received by a claimant who was a member of the class of plaintiffs in kraszewski v state farm gen ins co in each of our prior cases we held that none of the proceeds were excludable from the petitioning taxpayer's gross_income see hardin v commissioner tcmemo_1997_202 raney v commissioner tcmemo_1997_200 clark v commissioner tcmemo_1997_156 berst v commissioner tcmemo_1997_137 martinez v commissioner tcmemo_1997_126 fredrickson v commissioner tcmemo_1997_125 we hold similarly today petitioner has presented no new arguments which would change our view on the instant issue and we continue to adhere to our view as espoused in those memorandum opinions for the reasons stated therein petitioner's primary argument is that she received her proceeds under a cause of action arising from the civil rights act of the cra of publaw_102_166 105_stat_1071 and that the cra of provides tort type damages that compensate for personal injury petitioner argues that the cra of governs her case because judge lynch signed state farm's offer to the class after the cra of was signed into law we considered petitioner's primary argument in clark v commissioner supra and we rejected it there we do likewise today we hold for respondent in so doing we have considered all arguments made by petitioner for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect concessions by respondent decision will be entered under rule
